

Exhibit 10.1


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made as of
the 28th day of April, 2011 by and between ACURA PHARMACEUTICALS, INC., a New
York corporation (the “Corporation”), with offices at 616 N. North Court, Suite
120, Palatine, Illinois 60067 and ROBERT B. JONES, residing at 20 Beekman
Terrace, Summit, New Jersey 07901 (the “Employee”).


RECITALS


 
A.
The Corporation and the Employee executed an employment agreement dated as of
March 18, 2008 (the “Employment Agreement”).



 
B.
The Corporation and the Employee now desire to amend the Employment Agreement as
provided herein.



NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


1.         Section 3(a) of the Employment Agreement is hereby amended to
increase the Base Salary (as defined therein) from its current level of $300,000
to $338,500 effective as of the date of this Amendment.


2.         Except as expressly amended by this Amendment, the Employment
Agreement remains in full force and effect.  Capitalized terms used herein shall
have the same meaning as in the Employment Agreement unless otherwise defined
herein.  This Amendment shall be governed and construed and enforced in
accordance with the local laws of the State of New York applicable to agreements
made and to be performed entirely in New York.
 
3.         This Amendment may be executed in one or more facsimile, pdf e-mail,
or original counterparts, each of which shall be deemed an original, but all of
which taken together will constitute one and the same instrument


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


ATTEST:
ACURA PHARMACEUTICALS, INC.
       
By: 
/s/ Peter A. Clemens
   
Peter A. Clemens,
   
Senior Vice President and
   
Chief Financial Officer
     
WITNESS:
EMPLOYEE
       
By:
/s/ Robert B. Jones
   
Robert B. Jones

 

 
 

--------------------------------------------------------------------------------

 